UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul R. Fearday ETF Series Solutions 615 E. Michigan St Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Diamond Hill Valuation-Weighted 500 ETF Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 99.8% Consumer Discretionary - 14.7% 62 Advance Auto Parts, Inc. $ Amazon.com, Inc. (a) 92 AutoNation, Inc. (a) 23 AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. BorgWarner, Inc. CarMax, Inc. (a) Carnival Corporation CBS Corporation 45 Charter Communications, Inc. (a) 21 Chipotle Mexican Grill, Inc. (a) Comcast Corporation D.R. Horton, Inc. Darden Restaurants, Inc. Delphi Automotive plc Discovery Communications, Inc. (a) 98 DISH Network Corporation (a) Dollar General Corporation Dollar Tree, Inc. (a) 94 Expedia, Inc. 94 Foot Locker, Inc. Ford Motor Company General Motors Company 96 Genuine Parts Company H&R Block, Inc. Hanesbrands, Inc. Harley-Davidson, Inc. 70 Harman International Industries, Inc. 98 Hasbro, Inc. Hilton Worldwide Holdings, Inc. Jarden Corporation (a) Johnson Controls, Inc. Kohl's Corporation L Brands, Inc. Las Vegas Sands Corporation 78 Lear Corporation Lennar Corporation Liberty Interactive Corporation (a) Liberty Media Corporation (a) LKQ Corporation (a) Lowe's Companies, Inc. Macy's, Inc. Marriott International, Inc. McDonald's Corporation MGM Resorts International (a) Michael Kors Holdings Ltd (a) 57 Mohawk Industries, Inc. (a) Netflix, Inc. (a) Newell Rubbermaid, Inc. News Corporation Nike, Inc. Nordstrom, Inc. Norwegian Cruise Line Holdings Ltd. (a) 4 NVR, Inc. (a) 68 O Reilly Automotive, Inc. (a) Omnicom Group, Inc. 60 Polaris Industries, Inc. 60 PVH Corporation 50 Ralph Lauren Corporation Ross Stores, Inc. Royal Caribbean Cruises Ltd. 59 Signet Jewelers Limited Sirius XM Holdings, Inc. (a) 51 Skechers USA, Inc. (a) Starbucks Corporation 94 Starwood Hotels & Resorts Worldwide, Inc. Target Corporation The Gap, Inc. The Goodyear Tire & Rubber Company The Home Depot, Inc. The Interpublic Group Companies, Inc. 35 The Priceline Group, Inc. (a) The TJX Companies, Inc. The Walt Disney Company 85 Tiffany & Company Time Warner Cable, Inc. Time Warner, Inc. Toll Brothers, Inc. (a) 95 Tractor Supply Company 81 TripAdvisor, Inc. (a) Twenty-First Century Fox, Inc. 41 ULTA Salon Cosmetics & Fragrance, Inc. (a) Under Armour, Inc. (a) V.F. Corporation Viacom, Inc. 42 Whirlpool Corporation 85 Wyndham Worldwide Corporation Yum! Brands, Inc. Consumer Staples - 9.3% Altria Group, Inc. Archer-Daniels-Midland Company Brown-Forman Corporation Bunge Ltd. Campbell Soup Company 86 Church & Dwight Company, Inc. Coca-Cola Enterprises, Inc. Colgate-Palmolive Company ConAgra Foods, Inc. Constellation Brands, Inc. Costco Wholesale Corporation CVS Health Corporation Dr Pepper Snapple Group, Inc. General Mills, Inc. Hormel Foods Corporation Kellogg Company 89 Keurig Green Mountain, Inc. Kimberly-Clark Corporation Kraft Heinz Company 74 McCormick & Company, Inc. Mead Johnson Nutrition Company Mondelez International, Inc. Monster Beverage Corporation (a) Pepsico, Inc. Philip Morris International, Inc. Pilgrim's Pride Corporation Reynolds American, Inc. 72 Spectrum Brands Holdings, Inc. Sysco Corporation 62 The Clorox Company The Coca-Cola Company The Estee Lauder Companies, Inc. The Hershey Company 83 The J. M. Smucker Company The Kroger Company The Procter & Gamble Company Tyson Foods, Inc. Walgreens Boots Alliance, Inc. Wal-Mart Stores, Inc. Whitewave Foods Company (a) Whole Foods Market, Inc. Energy - 5.2% Anadarko Petroleum Corporation Apache Corporation Baker Hughes, Inc. 73 Buckeye Partners LP 85 Cameron International Corporation (a) Chevron Corporation Columbia Pipeline Group, Inc. 55 Concho Resources, Inc. (a) ConocoPhillips Devon Energy Corporation Enbridge Energy Partners, LP Energy Transfer Equity, LP Energy Transfer Partners, LP Enterprise Prods Partners, LP EOG Resources, Inc. 94 EQT Corporation Exxon Mobil Corporation Halliburton Company Hess Corporation Kinder Morgan, Inc. Magellan Midstream Partners LP Marathon Oil Corporation Marathon Petroleum Corporation National Oilwell Varco, Inc. Noble Energy, Inc. Occidental Petroleum Corporation ONEOK Partners, LP ONEOK, Inc. Phillips 66 70 Pioneer Natural Resources Company Plains All American Pipeline, LP Schlumberger Ltd. Spectra Energy Corporation Spectra Energy Partners, LP Sunoco Logistics Partners LP Tesoro Corporation Valero Energy Corporation Western Gas Equity Partners, LP Williams Companies, Inc. Williams Partners LP Financials - 19.5% ACE Limited 31 Affiliated Managers Group, Inc. (a) AFLAC, Inc. Ally Financial, Inc. (a) American Express Company American International Group, Inc. American Tower Corporation(b) Ameriprise Financial, Inc. Annaly Capital Management, Inc.(b) Aon plc 86 Arch Capital Group Ltd. (a) Arthur J Gallagher & Company 75 Avalonbay Communities, Inc.(b) Bank America Corporation BB&T Corporation Berkshire Hathaway, Inc. (a) BlackRock, Inc. 73 Boston Properties, Inc.(b) Capital One Financial Corporation CBRE Group, Inc. (a) CIT Group, Inc. Citigroup, Inc. Citizens Financial Group, Inc. CME Group, Inc. CNA Financial Corporation Comerica, Inc. Crown Castle International, Corporation(b) Discover Financial Services E Trade Financial Corporation (a) 28 Equinix, Inc.(b) Equity Residential(b) 32 Essex Property Trust, Inc.(b) 38 Everest Re Group Ltd. Fidelity National Financial, Inc. Fifth Third Bancorp 92 First Republic Bank/CA Franklin Resources, Inc. General Growth Properties, Inc.(b) HCP, Inc.(b) Host Hotels & Resorts, Inc.(b) Huntington Bancshares, Inc. 97 Intercontinental Exchange, Inc. Invesco Ltd. JPMorgan Chase & Company KeyCorp Kimco Realty Corporation(b) KKR & Company LP Lazard Ltd. Leucadia National Corporation Lincoln National Corporation Loews Corporation 94 M&T Bank Corporation Marsh & McLennan Companies, Inc. McGraw Hill Financial, Inc. MetLife, Inc. Moody's Corporation Morgan Stanley Northern Trust Corporation Principal Financial Group, Inc. Progressive Corporation Prologis, Inc.(b) Prudential Financial, Inc. 75 Public Storage(b) Raymond James Financial, Inc. Realogy Holdings Corporation (a) Regions Financial Corporation 75 Reinsurance Group of America, Inc. SEI Investments Company Simon Property Group, Inc.(b) State Street Corporation SunTrust Banks, Inc. Synchrony Financial (a) T. Rowe Price Group, Inc. TD Ameritrade-Holding Corporation The Allstate Corporation The Bank of New York Mellon Corporation The Blackstone Group LP The Charles Schwab Corporation The Chubb Corporation The Goldman Sachs Group, Inc. The Hartford Financial Services Group, Inc. 93 The Macerich Company(b) The Nasdaq OMX Group, Inc. The PNC Financial Services Group, Inc. The Travelers Companies, Inc. 96 Torchmark Corporation Unum Group US Bancorp Ventas, Inc.(b) 86 Vornado Realty Trust(b) Voya Financial, Inc. Wells Fargo & Company Welltower, Inc. Weyerhaeuser Company(b) XL Group plc Health Care - 12.5% Abbott Laboratories AbbVie, Inc. Aetna, Inc. Alexion Pharmaceuticals, Inc. (a) Allergan plc (a) AmerisourceBergen Corporation Amgen, Inc. Anthem, Inc. Baxalta, Inc. Baxter International, Inc. Becton, Dickinson and Company Biogen, Inc. (a) Boston Scientific Corporation (a) Bristol-Myers Squibb Company Cardinal Health, Inc. Celgene Corporation (a) Centene Corporation (a) Cerner Corporation (a) Cigna Corporation Community Health System, Inc. (a) 36 C.R. Bard, Inc. DaVita HealthCare Partners, Inc. (a) 74 Edwards Lifesciences Corporation (a) Eli Lilly and Company Express Scripts Holding Company (a) Gilead Sciences, Inc. HCA Holdings, Inc. (a) 49 Henry Schein, Inc. (a) Hologic, Inc. (a) 95 Humana, Inc. 96 Illumina, Inc. (a) 16 Intuitive Surgical, Inc. (a) Johnson & Johnson 72 Laboratory Corporation of America Holdings (a) Mallinckrodt plc (a) McKesson Corporation Medivation, Inc. (a) Medtronic plc Merck & Company, Inc. Mylan NV (a) 53 Perrigo Company plc Pfizer, Inc. Quest Diagnostics, Inc. 73 Quintiles Transnational Holdings, Inc. (a) 51 Regeneron Pharmaceuticals, Inc. (a) St Jude Medical, Inc. Stryker Corporation Thermo Fisher Scientific, Inc. Unitedhealth Group, Inc. 69 Universal Health Services, Inc. Vertex Pharmaceuticals, Inc. (a) 44 Waters Corporation (a) 95 Zimmer Holdings, Inc. Zoetis, Inc. Industrials - 10.8% 3M Company 28 Acuity Brands, Inc. Alaska Air Group, Inc. American Airlines Group, Inc. Ametek, Inc. 55 Carlisle Companies, Inc. Caterpillar, Inc. 99 CH Robinson Worldwide, Inc. 84 Cintas Corporation CSX Corporation Cummins, Inc. Danaher Corporation Deere & Company Delta Air Lines, Inc. 98 Dover Corporation Eaton Corporation plc Emerson Electric Company 86 Equifax, Inc. Expeditors International of Washington, Inc. Fastenal Company FedEx Corporation Fortune Brands Home & Security, Inc. General Dynamics Corporation General Electric Company HD Supply Holdings, Inc. (a) Honeywell International, Inc. 60 Huntington Ingalls Industries, Inc. Icahn Enterprises LP Illinois Tool Works, Inc. Ingersoll-Rand plc 84 JB Hunt Transport Services, Inc. JetBlue Airways Corporation (a) 80 Kansas City Southern Lockheed Martin Corporation Masco Corporation Nielsen Holdings plc Norfolk Southern Corporation Northrop Grumman Corporation PACCAR, Inc. Parker-Hannifin Corporation Pentair plc 77 Precision Castparts Corporation Raytheon Company Republic Services, Inc. 91 Rockwell Automation, Inc. 94 Rockwell Collins, Inc. 69 Roper Technologies, Inc. 43 Snap-on, Inc. Southwest Airlines Company Spirit AeroSystems Holdings, Inc. (a) Stanley Black & Decker, Inc. 57 Stericycle, Inc. (a) Textron, Inc. The Boeing Company 47 TransDigm Group, Inc. (a) Tyco International plc Union Pacific Corporation United Continental Holdings, Inc. (a) United Parcel Service, Inc. United Rentals, Inc. (a) United Technologies Corporation 48 W.W. Grainger, Inc. 72 Wabtec Corporation Waste Management, Inc. Information Technology - 19.4% Accenture plc Activision Blizzard, Inc. Adobe Systems, Inc. (a) Akamai Technologies, Inc. (a) 49 Alliance Data Systems Corporation (a) Altera Corporation Amphenol Corporation Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Automatic Data Processing, Inc. Broadcom Corporation Cisco Systems, Inc. 97 Citrix Systems, Inc. (a) Cognizant Technology Solutions Corporation (a) Corning, Inc. eBay, Inc. (a) Electronic Arts, Inc. (a) EMC Corporation 46 F5 Networks, Inc. (a) Facebook, Inc. (a) Fidelity National Information Services, Inc. Fiserv, Inc. (a) 62 FleetCor Technologies, Inc. (a) Freescale Semiconductor, Ltd. (a) Google, Inc. (a) Harris Corporation Hewlett-Packard Company Intel Corporation International Business Machines Corporation Intuit, Inc. Juniper Networks, Inc. KLA-Tencor Corporation Lam Research Corporation MasterCard, Inc. Microchip Technology, Inc. Micron Technology, Inc. (a) Microsoft Corporation NVIDIA Corporation Oracle Corporation Paychex, Inc. Paypal Holdings, Inc. (a) Qorvo, Inc. (a) QUALCOMM, Inc. 93 Red Hat, Inc. (a) Sabre Corporation salesforce.com, Inc. (a) Seagate Technology plc Skyworks Solutions, Inc. Symantec Corporation TE Connectivity Ltd. Texas Instruments, Inc. The Western Union Company Vantiv, Inc. (a) Visa, Inc. VMware, Inc. (a) Western Digital Corporation Xerox Corporation Xilinx, Inc. Yahoo!, Inc. (a) Materials - 3.0% Air Products & Chemicals, Inc. Alcoa, Inc. 77 Ashland, Inc. Celanese Corporation CF Industries Holdings, Inc. E. I. du Pont de Nemours and Company Eastman Chemical Company Ecolab, Inc. Freeport-McMoRan, Inc. 51 International Flavors & Fragrances, Inc. International Paper Company LyondellBasell Industries NV 59 Martin Marietta Materials, Inc. Monsanto Company Newmont Mining Corporation Nucor Corporation 82 Packaging Corporation of America PPG Industries, Inc. Praxair, Inc. Sealed Air Corporation 49 Sigma-Aldrich Corporation Southern Copper Corporation The Dow Chemical Company The Mosaic Company 81 The Sherwin-Williams Company Vulcan Materials Company 70 W.R. Grace & Company (a) 92 Westrock Company Telecommunication Services - 2.8% AT&T, Inc. CenturyLink, Inc. Level 3 Communications, Inc. (a) 74 SBA Communications Corporation (a) Sprint Corporation (a) T-Mobile US, Inc. (a) Verizon Communications, Inc. Zayo Group Holdings, Inc. (a) Utilities - 2.6% American Electric Power Company, Inc. American Water Works Company, Inc. Calpine Corporation (a) Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Company Duke Energy Corporation Edison International Entergy Corporation Eversource Energy Exelon Corporation FirstEnergy Corporation NextEra Energy, Inc. NRG Energy, Inc. PG&E Corporation PPL Corporation Public Service Enterprise Group SCANA Corporation Southern Company The AES Corporation Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $14,336,535) MONEY MARKET FUNDS - 0.1% First American Prime Obligation Class Z, 0.02% * TOTAL MONEY MARKET FUNDS (Cost $7,915) TOTAL INVESTMENTS - 99.9% (Cost $14,344,450) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ * Rate shown is annualized seven-day yield as of September 30, 2015 (a) Non-income producing (b) Real Estate Investment Trusts (REITs) ADR American Depositary Receipt The Global Industry Classification Standard(GICS®) was developed y and/or is the exclusive property of MSCI, Inc. and Standard and Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services LLC. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at September 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
